11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

D. Webb Industries, LLC                      * From the County Court at Law No. 2
d/b/a East Texas Oilfield                      of Midland County,
Supply Company,                                Trial Court No. CC18659.

Vs. No. 11-18-00221-CV                       * August 20, 2020

Permian Equipment Rentals, LLC,              * Memorandum Opinion by Wright, S.C.J.
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the judgment of the trial court to delete the award of attorney’s fees to
Permian Equipment Rentals, LLC, and we affirm the judgment as modified. The
costs incurred by reason of this appeal are taxed three-fourths against D. Webb
Industries, LLC and one-fourth against Permian Equipment Rentals, LLC.